The opinion of the court was delivered by
Hatcher, C.:
Evanne Gardner brought this action to recover damages for the loss of service and medical expense resulting from the injury to her 14 year old son in an automobile collision. Her claim for loss of services was later withdrawn. The case was consolidated with others and the trial resulted in a verdict and judgment for the defendant. The plaintiff has perfected this appeal challenging the order of consolidation and other rulings.
For all practical purposes the issue raised by this appeal is the same as the one involved and determined in Gardner v. Pereboom, 194 Kan. 231, 398 P. 2d 293, this day decided. Therefore based on what is said and held in that opinion the judgment in the instant case must be reversed with instructions to grant a separate trial.
It is so ordered.
APPROVED BY THE COURT.
Price, Fatzer and Schroeder JJ., dissent.